Citation Nr: 1504783	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  12-15 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease (DJD) of the left thumb, claimed as left wrist disorder.  

2.  Entitlement to service connection as low back disorder.  

3.  Entitlement to service connection for right leg sciatica, to include as secondary to low back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

Veteran and her spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran has unverified active service from May 1989 to April 1993 and verified active service from April 1993 to September 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO) which denied the issues on appeal.  

The Veteran testified at a RO hearing in June 2013 and a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in November 2013.  A transcript of both hearings are of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

Additional development is necessary in this case.  

The Veteran asserts that service connection is warranted for a left thumb disorder, claimed as a left wrist disorder, and a low back disorder, both based on service incurrence.  She maintains that she sustained injury to the left hand and the low back while serving in the Navy and both of these conditions have continued since that time.  She also maintains that she has right leg sciatica as a result of the low back disorder.  

A review of the record reveals that the Veteran underwent a VA examination in May 2011.  In connection with that examination, MRI and X-ray examinations of the low back performed in March 2011 were reviewed.  The MRI findings were normal and the x-ray findings showed mild scoliosis.  The May 2011 examiner stated that the low back disorder was not caused by or related to complaints and/or treatment of the low back in service.  The examiner's rationale was that since the MRI was negative, the x-ray only showed mild scoliosis, and there was no other documentation of the Veteran having acute or chronic low back pain, there was no association with service.  In July 2013, the Veteran submitted medical records of treatment of the low back in February 2007.  These records, from the Lewis-Gale Medical Center, indicated that the Veteran had the onset of low back pain in the Navy 10+ years prior to that examination.  The August 2012 Supplemental Statement of the Case (SSOC) indicated that the evidence provided was not sufficient to put at issue the May 2011 medical opinion that the Veteran's low back disorder was caused by or the result of complaints in service.  However, the SSOC only addressed an examination report dated February 8, 2007 from the Lewis-Gale Medical Center.  The Veteran submitted that report and also other records dated February 15, 2007 and February 22, 2007 from the same facility.  The February 15, 2007 report was an MRI which showed minimal annular bulging at L4-5 and L5-S1 with significant protrusion of disc material.  The March 2011 MRI reviewed in connection with the May 2011 VA examination report indicated that there was no disc herniation and indicated the MRI was normal.  These findings are substantially different and, additionally, the Veteran did not provide a waiver of RO consideration in connection with this evidence.  See 38 C.F.R. § 20.1304.  The Veteran should be provided another VA examination of the low back to more clearly ascertain the etiology of her low back disorder, especially considering the differences in the MRI findings presented herein.  

As for the Veteran's claim for service connection for the left thumb, claimed as left wrist disorder, additional development is also necessary.  The Veteran has claimed ongoing problems with her left thumb and wrist areas related to her softball injury in service.  She has been treated in service and thereafter.  She also has self-treated with a splint provided to her upon service discharge.  The May 2011 VA examiner was provided service treatment records of left thumb and left wrist treatment to include bone scans of those areas.  Although the left wrist x-ray taken in connection with that examination showed no indication of an old fracture, the left hand/thumb x-ray showed DJD.  The examiner's limited rationale stated this may be from natural aging and other activities since military service.  A physician's statement framed in terms such as "may" or "could" is not probative because this is just as well tantamount to saying "may not" or "could not".  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).  As such, if a diagnosis is not supported by the findings on the examination report, or if the report does not contain sufficient detail, it is incumbent to return the report as inadequate for rating purposes.  See 38 C.F.R. § 4.2.  

Finally, the Veteran has claimed right leg sciatica, to include as secondary to low back disorder.  The right leg sciatica claim is inextricably intertwined with the low back disorder claim on appeal.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  If the Veteran's low back disorder is found to be service connected, whether sciatica is or is not secondary to that disorder is not based only on whether it is due to or the result of the low back disorder, but also on the basis of whether a service-connected disability has aggravated the right leg sciatica.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  

That regulation permits service connection not only for disability caused by service-connected disability, but also for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2014). See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

This should be addressed in connection with this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any updated, pertinent VA or non-VA treatment records not a part of the record when the claims file was last reviewed. 

2.  Following completion of the above, the AOJ should arrange for a VA orthopedic examination to determine the nature and etiology of the Veteran's low back disorder.  All indicated studies, to include a MRI, should be performed.  The examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (probability of 50 percent or greater) that: 

The Veteran's low back disorder is due to or the result of her active service in the Navy.  

The claims file must be made available to the examiner for review, to include the Veteran's RO and videoconference hearing testimonies , and lay statements of the Veteran.  The examiner must specifically comment on these, as well as any discrepancies between the February 2007 and March 2011 MRI reports.  The examiner should indicate in his/her report whether or not the claims file was reviewed.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  The Veteran should undergo a VA orthopedic/neurological VA examination to determine the nature and etiology of her left thumb, claimed as left wrist disorder.  All indicated studies, should be performed.  The examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (probability of 50 percent or greater) that: 

The Veteran's left thumb claimed as left wrist disorder is due to or the result of her active service in the Navy.  

The claims file must be made available to the examiner for review, to include the Veteran's RO and videoconference hearing testimonies , and lay statements of the Veteran.  The examiner must specifically comment on these, as well as the varying diagnoses presented in the March 2011 VA examination report.  The examiner should indicate in his/her report whether or not the claims file was reviewed.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

4.  Finally, and only if the Veteran's low back disorder is found to be service-connected, the Veteran should undergo a VA neurology examination to determine the nature and etiology of her claimed right leg sciatica.  
All indicated studies, to include an EMG or nerve conduction study should be performed.  The examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (probability of 50 percent or greater) that: 

The Veteran's low back disorder caused or aggravated any right leg sciatica the Veteran may have.  

If it is determined that aggravation beyond the natural progress of the right leg sciatica exists, the examiner should be asked to identify the baseline level of severity of the symptoms prior to aggravation and the level of severity of symptoms due to service-connected aggravation.   

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.   

The claims file must be made available to the examiner for review, to include the Veteran's RO and videoconference hearing testimonies, and any lay statements the Veteran has made in connection with the claim.  The examiner should indicate in his/her report whether or not the claims file was reviewed.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

5.  When the development requested above has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought on appeal is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

